DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 04/29/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Richard B. Almon (Reg. No. 62,311) on 06/30/2022.

The amendments filed on 04/29/2022 have been entered.
The below claims amendments overcome the claim objections and the USC 103 rejections previously set forth in the Office Action mailed on 02/28/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
Please replace claim 1 with:
1. 	(Currently Amended) A device, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
storing, via a first connection, first content in a first storage array device, 
replicating the first content in the first storage array device to a second storage array device via a second connection established between the first storage array device and the second storage array device, by employing a first authentication key generated based on a first connection characteristic of the first connection and a second connection characteristic of the second connection; 
wherein replicating the first content to the second storage array device enables the second storage array device to authenticate the first content by employing a second authentication key, generated by the second storage array device based on the first connection characteristic and the second connection characteristic, wherein the first connection characteristic comprises a characteristic associated with the device, wherein the second connection characteristic comprises a characteristic of a port of the second storage array device, and wherein the second authentication key was generated by a process performed at the second storage array device, and without use of a key shared with the device; and 
establishing, based on the first content, a connection with the second storage array device.  

Please cancel claim 2:
2.	(Canceled).

Please replace claim 5 with:
5. (Currently Amended) The device of claim 1, wherein the operations further comprise authenticating, by employing the first authentication key, second content incorporating [[a]] an authenticator received via the connection, and wherein the 

Please replace claim 9 with:
9.	(Currently Amended) A method performed by instructions stored in a device, comprising: 
storing, by [[a]] the device comprising a processor, via a first connection, content in a first storage device; 
replicating, by the device, the content in the first storage device to a second storage device via a second connection established between the first storage device and the second storage device, by employing a first authentication key generated based on a first connection characteristic of the first connection and a second connection characteristic of the second connection, 
wherein replicating the content to the second storage device enables the second storage device to authenticate the content by employing a second authentication key generated based on the first connection characteristic and the second connection characteristic, wherein the first connection characteristic comprises a characteristic associated with the device, wherein the second connection characteristic comprises a characteristic of a port of the second storage array device, and wherein the second authentication key was generated by a process performed at the second storage device without use of a key shared with the device; and 
establishing, by the device, based on the content, a connection with the second storage array device.

Please replace claim 10 with:
10.	(Currently Amended) The method of claim 9, wherein the content [[is]] comprises a first content, and further comprising: 
communicating, by the device employing the first authentication key, new content to the second storage device via the connection for verification, by the second storage device employing the second authentication key, that the device originated communication of the new content.  



Please replace claim 11 with
11.	(Currently Amended) The method of claim 10, wherein the second connection characteristic comprises a hardware characteristic of the second storage device.  

Please replace claim 12 with:
12.	(Currently Amended) The method of claim 10, wherein the second connection characteristic comprises an address of the second storage device in a network protocol.  

Please replace claim 13 with:
13.	(Currently Amended) The method of claim 9, further comprising: 
detecting, by the device, a change in at least one of the first connection characteristic or the second connection characteristic, resulting in a modified connection characteristic; and 
regeneratingauthentication key based on the modified connection characteristic, resulting in a changed first authentication key.  

Please replace claim 14 with:
14.	(Currently Amended) The method of claim 13, wherein detecting the change comprises receiving an indication of a changed second connection characteristic from the second storage device.  
Please replace claim 15 with:
15.	(Currently Amended) The method of claim 9, wherein a second content received via the connection was communicated by the second storage device comprises: 
identifying an authenticating portion of the second content; and 
employing the first authentication key to verify the authenticating portion.  

Please replace claim 16 with:
16.	(Currently Amended) The method of claim 9, further comprising, verifying, by authentication key, that a second content received via the connection was not modified after the second content was communicated by the second storage device.  

Please replace claim 17 with:
17.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising: 
storing, via a first connection, content in a first storage array device; and 
replicating the content in the first storage array device to a second storage array device via a second connection established between the first storage array device and the second storage array device, by employing a first authentication key generated based on a first connection characteristic of the first connection to the first storage array device and a second connection characteristic of the second connection to the second storage array device, 
wherein replicating the content to the second storage array device enables the second storage array device to authenticate the content by employing a second authentication key generated based on the first connection characteristic and the second connection characteristic, wherein the first connection characteristic comprises a characteristic associated with the device, wherein the second connection characteristic comprises a characteristic of a port of the second storage array device,  and 
wherein the second authentication key was generated by a process performed at the second storage array device without use of a key shared with the device.  

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Baugher (US 7234058 B1),
Strayer et. al. (US 20160014095 A1),
Al-Yousef (US 20200265146 A1),
Hammond et. al. (US 20090052663 A1), and
Weis (US 20120117248 A1)
Baugher discloses two member devices, independently deriving a secret key based on agreed pre-shared secret key, Strayer discloses a publisher node receiving content, metadata and policy defining access control attributes governing access and further sending the content to a plurality of nodes, where the content are sent in encrypted form, where only the plurality of nodes with attributes that satisfy the policy are able to decrypt the information, i.e. used key is based on attributes. Al-Yousef discloses replicating a content in a second device. Hammond discloses two devices independently and simultaneously generate their secret key for secure communication based on characteristics between the two devices, without use of a key pre-shared between them, where the characteristics are based on e.g. measurements of position distance, velocity and acceleration. Weis discloses creating a key based on e.g. a port number and serial number.
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses a device performing communication with a second storage device through first storage device, by first storing content, via a first connection, in the first storage device, and replicating the content from the first storage device to the second storage device, via a second connection, by employing a first authentication key generated based on a first connection characteristic of the first connection and a second connection characteristic of the second connection and enables the second storage device to authenticate using a second authentication key generated based on the first connection characteristic of the first connection and the second connection characteristic of the second connection, where the first characteristic comprises a characteristic associated with the device, and the second characteristic comprises a characteristic of a port of the second storage device, where the second authentication key is generated without use of a key shared with the device. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASSAM A NOAMAN/Examiner, Art Unit 2497